 
Energy Producers, Inc.
6564 Smoke Tree Lane, Scottsdale, Arizona 85253
Tel: (602) 326-7371
Fax: (480) 443-1403
Email: energyproducers@aol.com



December 22, 2009


Via Facsimile:
(325) 692-8107
Dan Fergus, Esq.
[Tel: (325) 691-0370; Fax; (325) 692-8107; email: ________________]
Fergus and Fergus, LLP
 
400 Pine Street, Suite 765
 
Abilene, Texas 79601
 



Re:
Acquisition by Energy Producers, Inc., a wholly owned subsidiary of EGPI
Firecreek, Inc. (“EPI”) of 50% Working Interest from Whitt Oil & Gas, Inc.
(“Whitt”) in three wells in the McWhorter Lease (Callahan County, Texas), Young
Lease (Callahan County, Texas) and Boyett Lease (Stephens and Shackelford
Counties, Texas) as described in Exhibit “A” hereto.



Dear Mr. Fergus:


You are the attorney for Whitt and you have agreed to act as escrow agent to
close the referenced transaction. The following documents will be delivered to
you in escrow in connection with closing:


(i)
Acquisition Agreement, executed in two (2) counterparts by Whitt as seller and
EPI as buyer;



(ii)
Assignment of Overriding Royalty Interests, executed and acknowledged in three
(3) counterparts (one counterpart to be recorded in each of the above identified
counties) by Whitt as seller, assigning to each of three assignees identified
therein a 2% overriding royalty interest in all oil, gas casinghead gas, and
other hydrocarbon substances produced, saved and marketed from the land subject
to the above-described leases;



(iii)
Assignment of Working Interest in Oil and Gas Leases, executed and acknowledged
in three (3) counterparts (one counterpart to be recorded in each of the above
identified counties) by Whitt as assignor and by EPI as assignee, assigning to
EPI a 50% working interest (32% net revenue interest) in the above-described
leases;



(iv)
Operating Agreement [A.A.P.L. Form 610 – 1989], completed and executed in two
(2) counterparts by Whit and EPI; and



(v)
Recording Supplement [A.A.P.L. Form 610RS – 1989], executed and acknowledged in
three (3) counterparts (one counterpart to be recorded in each of the above
identified counties) by Whitt and EPI, to be recorded in the real estate records
of each of Callahan County, Stephens County and Shackelford County, Texas.



You will receive by wire transfer from EPI, to a bank escrow account to be
designated by you, the sum of $227,500 to be held by you in escrow and
subsequently disbursed by you pursuant to the terms of this letter. Funds in
excess of the estimated closing amount are being sent to you to cover unforeseen
matters which may become payable by EPI in connection with closing after my
approval. Please provide wire escrow instructions to me as soon as possible.


Upon your receipt of closing funds and the documents listed above, you will
satisfy yourself that there are no liens affecting the referenced leases or
property thereon. When you have done so, please provide me with a list of
closing costs to be charged to EPI. I will then provide to you approval to
complete closing as described below.


When you have received my approval to proceed, you will record the following
documents in the order listed, in all three counties: (i) Assignment of
Overriding Royalty Interests; (ii) Assignment of Working Interest in Oil and Gas
Leases; and (iii) Recording Supplement to Operating Agreement. Please use a
courier to record a counterpart in each county so that the transaction may be
closed quickly.


The cost of recording the closing documents described above will be charged to
EPI. Other recording fees, if any, will be charged to Whitt. The cost of sending
a person to record closing documents will be charged one-half to EPI and
one-half to Whitt. You will charge an escrow fee of $________________ to handle
this transaction (not including copying and third party costs). Your escrow fee
will be charged one-half to EPI and one-half to Whitt. Proration will be made of
applicable taxes on the leases as of the closing date. Any closing costs not
covered foregoing will be paid by Whitt unless I approve payment of same.
 

--------------------------------------------------------------------------------


 
Dan Fergus, Esq.
Page 2
 
Upon your being satisfied that documents to be recorded have been delivered to
the county clerks for recording, you are to disburse to Whitt or as directed by
Whitt the sum of $225,000 (less any costs charged to Whitt). If recorded
documents are returned to you rather than EPI, please forward the same to me
when you receive them.


Closing documents executed by EPI, and funds provided by EPI, pursuant to this
letter are being delivered to you on condition that they will be immediately
returned to EPI upon my demand to you (provided demand is made prior to
recording of closing documents), without necessity of consent by Whitt.


You are acting as escrow agent pursuant to the terms of this letter and
instructions given pursuant to this letter. You are not responsible for the
sufficiency of escrowed funds or the validity of any instrument or signature
deposited with you hereunder. You may act in reliance on any instrument
reasonably believed to be genuine and may assume that any person reasonably
purporting to give written notice or advice or instruction in connection with
the provisions hereof has been duly authorized to do so. In the event of a
disagreement between EPI and Whitt resulting in adverse demands on you in
connection with this transaction, or if you are in good faith in doubt as to
what action you should take with respect to any matter in connection with this
transaction, you may refuse to comply with such demands or refuse to take other
action so long as such disagreement or doubt exists. You are entitled to file a
suit in interpleader or apply to a court for an order requiring that the persons
involved in any such disagreement litigate in such court their respective claims
arising out of this transaction. Your costs incurred in connection with the
foregoing will be paid one-half by each of EPI and Whitt.


Any notices must be in writing and may be given by facsimile or email. Facsimile
or other signatures may be used for any purpose except that recorded documents
must have original signatures and acknowledgments.


Please have Whitt sign a copy of this letter to evidence acceptance of these
closing instructions, and indicate your receipt and agreement to these
instructions and the terms of escrow by executing a copy of this letter and
returning the same to me before disbursement of closing funds or recording
closing documents.


Very truly,


Energy Producers, Inc.,
a wholly owned subsidiary of
EGPI Firecreek, Inc.


By:
   
Dennis R. Alexander, CEO



Accepted by
Whitt:                                                                                                
[Signature]                                     [Date]


Acceptance by Fergus & Fergus,
LLP:                                                  
                [Signature]                                     [Date]
 

--------------------------------------------------------------------------------




EXHIBIT “A”


Leases in Which Wells are Located


1.
That certain Oil, Gas and Mineral Lease dated September 17, 2007, by and between
Eugene Bell, Lessor, and E & D Bell, LLC, Lessee, recorded in Volume 194, Page
360, Real Property Records of Callahan County, Texas, covering the following two
(2) parcels of land in Callahan County, Texas, to-wit:



 
Tract I: Being 40 acres as near as is practicable in the form of a square around
the LCS Production of McWhorter #1 well, 2306’ FNL and 330’ FEL, Section 142,
Block 2, GH&H RR Co. Survey, Abstract 1651, Callahan County, Texas.



 
Tract II: Being 40 acres as near as is practicable in the form of a square
around the Ratex Energy, Inc. No. 3 Young well, 330’ FSL and 330’ FEL, Section
142, Block 2, GH&H RR Co. Survey, Abstract 1651, Callahan County, Texas.



2.
That certain Oil, Gas and Mineral Lease dated September 17, 2007, by and between
Harold Elledge, Lessor, and E & D Bell, LLC, Lessee, recorded in Volume 194,
Page 363, Real Property Records of Callahan County, Texas, covering the
following two (2) parcels of land in Callahan County, Texas, to-wit:



 
Tract I: Being 40 acres as near as is practicable in the form of a square around
the LCS Production of McWhorter #1 well, 2306’ FNL and 330’ FEL, Section 142,
Block 2, GH&H RR Co. Survey, Abstract 1651, Callahan County, Texas.



 
Tract II: Being 40 acres as near as is practicable in the form of a square
around the Ratex Energy, Inc. No. 3 Young well, 330’ FSL and 330’ FEL, Section
142, Block 2, GH&H RR Co. Survey, Abstract 1651, Callahan County, Texas.



3.
That certain Oil and Gas Lease dated ________________________, by and between
Sharon White Stewart, Lessor, and Whitt Oil & Gas, Inc., Lessee, recorded in
Volume _______, Page _______, Real Property Records of Stephens County, Texas,
and recorded in Volume ________, Page ________, Real Property Records of
Shackelford County, to the extent, and to the extent only, that said lease
covers the following parcel of land, to-wit:



 
Tract III: All of the Southeast One-fourth (SE/4) of Section 55, B.A.L., A-2746,
Stephens and Shackelford Counties, Texas.



Wells


1.
McWhorter No. Well, Texas Lease I.D. 27348, field Wildcat, Texas Field I.D.
00014001, Texas Railroad Commission District No. 7B, Callahan County, Texas.



2.
Young No. 3 Well, Texas Lease I.D. 26519, field Parsons Gray, Texas Field I.D.
69450300, Texas Railroad Commission District No. 7B, Callahan County, Texas.



3.
Boyett Well, Texas, API #42-417-37567, Texas Railroad Commission District No.
7B, Shackelford County, Texas.

 

--------------------------------------------------------------------------------


 